NOTE: This order is nonprecedential
United States Court of AppeaIs
' for the FederaI Circuit
IN RE IPCOM GMBH & CO., KG,
Petiti0ner.
Miscellaneous Docket No. 972
On Petition for Writ of Mandamus to the United `
States District Court for the District of Co1umbia in case
no. 08-CV-1897, Judge R0sernary M. Co11yer. s `
ORDER
The respondents move for a 7-day extension of time,
until January 5, 2011, to file their response to the man-
damus petition.
Upon consideration there0f,
IT IS ORDERED THATZ
The motion is granted The response is due no later
than 5 p.m. on January 5, 2011.

IN RE IPC0M
2
FOR  COURT
 2 9  /s/ Jan Horba1y
Date
cc: Mitche]l G. Stockwe11, Esq.
Michae1A. Oblon, Esq.
s21
J an H0rba1y
C1erk
Fl|.£
u.s. count or Ag=EA1.s ms
ms FEoEn,4L c1RculT
stores-1 iam
JAN l'£0RBALY '
CLERK